Name: 80/255/EEC: Council Decision of 26 February 1980 concerning the conclusion of the Agreement in the form of an exchange of letters on the provisional application of the Agreement between the Government of the Republic of Guinea Bissau and the European Economic Community on fishing off the coast of Guinea Bissau and of the two exchanges of letters relating thereto
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-03-01

 Avis juridique important|31980D025580/255/EEC: Council Decision of 26 February 1980 concerning the conclusion of the Agreement in the form of an exchange of letters on the provisional application of the Agreement between the Government of the Republic of Guinea Bissau and the European Economic Community on fishing off the coast of Guinea Bissau and of the two exchanges of letters relating thereto Official Journal L 058 , 01/03/1980 P. 0073 Greek special edition: Chapter 11 Volume 18 P. 0166 **** COUNCIL DECISION OF 26 FEBRUARY 1980 CONCERNING THE CONCLUSION OF THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS ON THE PROVISIONAL APPLICATION OF THE AGREEMENT BETWEEN THE GOVERNMENT OF THE REPUBLIC OF GUINEA BISSAU AND THE EUROPEAN ECONOMIC COMMUNITY ON FISHING OFF THE COAST OF GUINEA BISSAU AND OF THE TWO EXCHANGES OF LETTERS RELATING THERETO ( 80/255/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 103 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF THE REPUBLIC OF GUINEA BISSAU ARE TO SIGN ON 27 FEBRUARY 1980 AN AGREEMENT ON FISHING OFF THE COAST OF GUINEA BISSAU AND TWO EXCHANGES OF LETTERS RELATING THERETO ; WHEREAS UNDER THIS AGREEMENT AND THE TEXTS RELATING THERETO THE GOVERNMENT OF GUINEA BISSAU AUTHORIZES COMMUNITY FISHERMEN TO FISH OFF THE COAST OF GUINEA BISSAU ; WHEREAS THE YEAR FOR FISHING OFF THE COAST OF GUINEA BISSAU IS CURRENTLY IN OPERATION AND THE INTERESTS OF COMMUNITY FISHERMEN RENDER IMPERATIVE , IN THE ABSENCE OF ANY ALTERNATIVE SUFFICIENT FISHING PROSPECTS , THAT THEY HAVE ACCESS TO THESE WATERS ; WHEREAS IT IS THEREFORE VITAL THAT THE AGREEMENT WITH GUINEA BISSAU BE APPLIED AT THE EARLIEST OPPORTUNITY ; WHEREAS , FOR THIS REASON , THE TWO PARTIES HAVE AGREED ON THE PROVISIONAL APPLICATION OF THE AGREEMENT AND OF THE TEXTS RELATING THERETO BY MEANS OF AN EXCHANGE OF LETTERS TO BE EFFECTED ON THE DATE OF SIGNATURE OF THE AGREEMENT ; WHEREAS IT IS APPROPRIATE THAT APPROVAL BE GIVEN TO THIS AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS BASED ON ARTICLE 103 OF THE TREATY , PENDING FINAL APPROVAL OF THE AGREEMENT ON THE BASIS OF ARTICLE 43 OF THE TREATY , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS ON THE PROVISIONAL APPLICATION OF THE AGREEMENT BETWEEN THE GOVERNMENT OF THE REPUBLIC OF GUINEA BISSAU AND THE EUROPEAN ECONOMIC COMMUNITY ON FISHING OFF THE COAST OF GUINEA BISSAU AND OF THE TWO EXCHANGES OF LETTERS RELATING THERETO IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THE AGREEMENT IS ANNEXED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSONS EMPOWERED TO SIGN THE AGREEMENT IN ORDER TO BIND THE COMMUNITY . DONE AT BRUSSELS , 26 FEBRUARY 1980 . FOR THE COUNCIL THE PRESIDENT G . ZAMBERLETTI **** AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS ON THE PROVISIONAL APPLICATION OF THE AGREEMENT BETWEEN THE GOVERNMENT OF THE REPUBLIC OF GUINEA BISSAU AND THE EUROPEAN ECONOMIC COMMUNITY ON FISHING OFF THE COAST OF GUINEA BISSAU AND OF THE TWO EXCHANGES OF LETTERS RELATING THERETO LETTER NO 1 A . LETTER FROM THE GOVERNMENT OF THE REPUBLIC OF GUINEA BISSAU SIR , WITH REFERENCE TO THE AGREEMENT BETWEEN THE GOVERNMENT OF THE REPUBLIC OF GUINEA BISSAU AND THE EUROPEAN ECONOMIC COMMUNITY ON FISHING OFF THE COAST OF GUINEA BISSAU SIGNED TODAY BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF THE REPUBLIC OF GUINEA BISSAU , I HAVE THE HONOUR TO INFORM YOU THAT THE GOVERNMENT OF GUINEA BISSAU IS PREPARED TO APPLY THE AGREEMENT AND ITS PROTOCOL FROM THIS DAY UNTIL IT ENTERS INTO FORCE IN ACCORDANCE WITH ARTICLE 18 OF THE AGREEMENT AND ARTICLE 6 OF THE PROTOCOL , PROVIDED THAT THE EUROPEAN ECONOMIC COMMUNITY IS PREPARED TO DO LIKEWISE . IT IS UNDERSTOOD THAT , IN THIS CASE , THE FIRST INSTALMENT OF THE COMPENSATION LAID DOWN IN ARTICLE 2 OF THE PROTOCOL MUST BE PAID WITHIN EIGHT WEEKS OF TODAY . I SHOULD BE OBLIGED IF YOU WOULD CONFIRM THAT THE EUROPEAN ECONOMIC COMMUNITY AGREES TO PROVISIONAL APPLICATION AS INDICATED ABOVE . PLEASE ACCEPT , SIR , THE ASSURANCE OF MY HIGHEST CONSIDERATION . FOR THE GOVERNMENT OF THE REPUBLIC OF GUINEA BISSAU **** LETTER NO 2 B . LETTER FROM THE EUROPEAN ECONOMIC COMMUNITY SIR , I HAVE THE HONOUR TO ACKNOWLEDGE RECEIPT OF YOUR LETTER OF TODAY ' S DATE , WHICH READS AS FOLLOWS : ' WITH REFERENCE TO THE AGREEMENT BETWEEN THE GOVERNMENT OF THE REPUBLIC OF GUINEA BISSAU AND THE EUROPEAN ECONOMIC COMMUNITY ON FISHING OFF THE COAST OF GUINEA BISSAU SIGNED TODAY BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF THE REPUBLIC OF GUINEA BISSAU , I HAVE THE HONOUR TO INFORM YOU THAT THE GOVERNMENT OF GUINEA BISSAU IS PREPARED TO APPLY THE AGREEMENT AND ITS PROTOCOL FROM THIS DAY UNTIL IT ENTERS INTO FORCE IN ACCORDANCE WITH ARTICLE 18 OF THE AGREEMENT AND ARTICLE 6 OF THE PROTOCOL , PROVIDED THAT THE EUROPEAN ECONOMIC COMMUNITY IS PREPARED TO DO LIKEWISE . IT IS UNDERSTOOD THAT , IN THIS CASE , THE FIRST INSTALMENT OF THE COMPENSATION LAID DOWN IN ARTICLE 2 OF THE PROTOCOL MUST BE PAID WITHIN EIGHT WEEKS OF TODAY . I SHOULD BE OBLIGED IF YOU WOULD CONFIRM THAT THE EUROPEAN ECONOMIC COMMUNITY AGREES TO PROVISIONAL APPLICATION AS INDICATED ABOVE . ' I HAVE THE HONOUR TO INFORM YOU THAT THE COMMUNITY ACCEPTS THE PROVISIONAL APPLICATION OF THE AGREEMENT AND ITS PROTOCOL UNDER THE CONDITIONS REFERRED TO IN YOUR LETTER . PLEASE ACCEPT , SIR , THE ASSURANCE OF MY HIGHEST CONSIDERATION . ON BEHALF OF THE COUNCIL OF THE EUROPEAN COMMUNITIES